I concur in that portion of the majority opinion holding that the prosecution is not barred by the terms of the order of the Governor of Iowa in releasing defendant to the authorities of this State for prosecution in this State. In a proceeding to determine the right of the Iowa authorities to return defendant to that State some very interesting questions may be raised as to the effect of such order. Those questions are not involved here.
I am of the opinion that the giving of instruction six is not reversible error. I do not think that proof of other crimes was proper to show intent, but the evidence of such other crimes was admissible in this case because it tended to show a series of crimes committed as part of one transaction. If defendant and Loney started out with a plan to rob the hen roosts of a number of farmers as part of one complete plan or scheme, the State should be permitted to show everything that transpired, including the commission of crimes other than the one specifically charged in the information. Instruction six told the jury the purpose of admitting such testimony was to show intent and to show a seriesof offenses of the same character as throwing light on the question of the guilt or innocence of defendant of the crime charged in the information. Such evidence was not admissible on the question of intent under the facts in this case, but was admissible to show a series of offenses as part of one general plan. In my judgment this instruction, if erroneous, was harmless error. If error was committed, it was in the admission of the testimony, not in the giving of the instruction telling the jury the purpose of the admission of such testimony. I therefore dissent. *Page 659